Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 1 of 16
Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 2 of 16
Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 3 of 16
            Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 4 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 Amen Dhyllon

                        Plaintiff,

        v.
                                                              No. _________________
 Alex Michael Azar, II in his official capacity
                                                              Civil Action
 as the Secretary of Health and Human
 Services

                        Defendant.


                                          COMPLAINT

    Plaintiff Amen Dhyllon (“Dr. Dhyllon”) brings this Complaint against the Secretary of Health

and Human Services under the Administrative Procedures Act, 5 U.S.C. § 500, et seq.


                                     INTRODUCTORY STATEMENT


       1.       Dr. Dhyllon is an orthodontist. An insurance company terminated his contract for

providing orthodontic services, allegedly for cause. It filed a report about the contract termination

with the National Practitioner Database (the “NPDB”), a federal agency that maintains a database

of adverse actions taken against medical practitioners. Yet the insurance company refused to

explain why it terminated Dr. Dhyllon’s contract. It refused to provide him with any due process

prior to terminating his contract. And the report itself was false: it claimed that there were pre-

existing adverse reports against Dr. Dhyllon in the NPDB or on file with the State Dental Board,

when no such reports existed and when the insurance company knew that no such reports existed.

       2.       Each of these three failings alone required the Secretary to remove the report from

the database under his own regulations. Yet the Secretary refused to do so. Dr. Dhyllon now has

no choice other than to ask this Court to set aside the Secretary’s arbitrary and capricious action




                                                  –1–
            Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 5 of 16




and to end the damage to Dr. Dhyllon’s career that the insurance company’s report has caused.


                                           THE PARTIES


       3.       Dr. Dhyllon is a natural person who resides in Lower Merion Township,

Pennsylvania which is in the Eastern District of Pennsylvania.

       4.       Dr. Dhyllon operates an orthodontic practice within the Eastern District of

Pennsylvania.

       5.       Defendant Alex Michael Azar, II is the Secretary of Health and Human Services

(the “Secretary”), who Dr. Dhyllon sues in his official capacity.


                                            THE NPDB


       6.       In 1986, Congress enacted the Healthcare Quality Improvement Act of 1986.

       7.       Congress was worried about the threat of medical malpractice and the need to

respond to “incompetent physicians.” 11 U.S.C. § 11101(1)–(2).

       8.       Congress believed that “effective professional peer review” was necessary to fix

the problem. 11 U.S.C. § 11101(3).

       9.       To that end, Congress required reports to be made to the federal government when

a payment was made on a malpractice claim, when a medical board took disciplinary action against

a doctor, and when certain health-care entities disciplined a doctor. 42 U.S.C. §§ 11131–11133.

       10.      Over time, Congress expanded the scope of mandatory reporting.

       11.      The NPDB maintains these reports. 45 C.F.R. § 60.1. NPDB makes them available

to certain healthcare entities under certain conditions. 45 C.F.R. § 60.18.

       12.      Healthcare entities then can rely on NPDB reports in making decisions about

providers, such as whether to allow a practitioner to participate in an insurance network. In short,

NPDB reports can have substantial effects on a practitioner’s career.



                                               –2–
          Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 6 of 16




       13.       A practitioner may dispute the accuracy or propriety of the filing of a report. 45

C.F.R. § 60.21(a).

       14.       In accordance with NPDB regulations, the Secretary is responsible for assessing

the accuracy or propriety of the filing of a report. 45 C.F.R. § 60.21(c)(2).

       15.       The NPDB has adopted guidance about the reporting and dispute-resolution

process, which it calls the NPDB Guidebook.1


                                 APPLICABLE LEGAL PROVISIONS


       16.       The termination of a contract between an insurance company and a practitioner for

the provision of medical services is reportable to NPDB under a single provision of law.

       17.       Congress requires health-care providers, including health-insurance companies, to

report to NPDB all “final adverse actions” that they take against healthcare practitioners. 42 U.S.C.

§ 1320a-7e(a).

       18.       “Final adverse actions” include “Other adjudicated actions or decisions that the

Secretary shall establish by regulation.” 42 U.S.C. § 1320a-7e(g)(1)(A)(v).

       19.       Here, the NPDB believes that the termination of Dr. Dhyllon’s contract was an

“Other adjudicated action[] or decision[].” (A. 3) (citing 45 C.F.R. § 60.16(a)).2

       20.       The Secretary defined “Other adjudicated actions or decisions” as, relevant here,

“formal or official final actions taken against a health care practitioner . . . by a . . . health plan,

which include the availability of a due process mechanism, and are based on acts or omissions that

affect or could affect the payment, provision, or delivery of a health care item or service.”45 C.F.R.


   1
     The Guidebook is available at npdb.hrsa.gov/resources/NPDBGuidebook.pdf (last visited
Sept. 7, 2020).
   2
     This Complaint describes the dispute based solely on the administrative record before the
Secretary. Dr. Dhyllon has submitted what he believes to be the entire administrative record with
sequential page numbering. The citations to “A. #” refer to the sequential page numbers of the
Appendix that Dr. Dhyllon will file under seal, as NPDB regulations appear to require.


                                                 –3–
           Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 7 of 16




§ 60.3.

          21.   The definition also discusses the necessary due process. A “hallmark of any valid

adjudicated action or decision is the availability of a due process mechanism.” 45 C.FR. § 60.3. A

process that complies with 42 U.S.C. § 11112(b) is sufficient. Id.

          22.   42 U.S.C. § 11112(b) requires notice prior to taking action against a provider with

an explanation of the basis for the proposed action, a right to a hearing, notice of the hearing, the

right to counsel, the right to present witnesses and evidence, the right to cross examination, the

right to a disinterested decisionmaker, and the right to submit post-hearing briefing.

          23.   After an “Other adjudicated action[] or decision[]” is made adverse to a practitioner,

the NPDB specifies how the insurance company must report it to the NPDB.

          24.   The insurance company must explain what it did, and then must provide a variety

of information. Critical here is that the insurance company must provide “[a] narrative description

of the acts or omissions and injuries upon which the reported action was based.” 45 C.F.R.

§ 60.16(b) (requiring reports of “Other adjudications actions or decisions” to comply with

§ 60.15(b)); 45 C.F.R. § 60.15(b)(4)(i).


                                    THE UNDERLYING DISPUTE


          25.   Dr. Dhyllon had a contract to provide orthodontic services with Guardian Life

Insurance (“Guardian”). (A. 2: Decision).

          26.   On October 9, 2019, Guardian’s Credentialing Committee held a meeting; without

objection, it voted to terminate Dr. Dhyllon’s contract. (A. 50: meeting minutes).

          27.   The meeting minutes do not further explain that decision. (Id.).

          28.   Guardian did not provide Dr. Dhyllon with any notice of its intent to terminate his

contract or provide any pre-termination process at all.

          29.   Instead, the next day, on October 10, 2019, Guardian wrote a letter to Dr. Dhyllon


                                                –4–
         Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 8 of 16




to inform him for the first time of the decision that it had already made. (A. 22).

       30.     The letter explained that: “a review of your records was performed. Guardian

detected a questionable pattern of services being performed by your office and upon further

investigation, identified a Quality of Care concern. The Quality of [Care] Concern pertains to the

current orthodontic investigation. The issue was presented to the Credentialing Committee for

review on October 9, 2019, and the Credentialing Committee voted to terminate your Provider

Agreement effective October 9, 2019.” (Id.).

       31.     On October 16, 2019, Dr. Dhyllon’s counsel wrote a letter to Guardian challenging

the termination and appealing it. (A. 23).

       32.     On October 25, 2019, Guardian filed a report with the NPDB explaining that it had

terminated Dr. Dhyllon’s contract without providing any due process first. (A. 8–10).

       33.     Critical to this lawsuit, the report explains Dr. Dhyllon’s alleged wrongdoing in full

as follows: “Based on a review of information obtained from our query of the National Practitioner

Data Bank and/or the State Dental Board, the credentialing committee voted to terminate, Amen

Dhyllon, DDS, from network participation.” (A. 9).

       34.     In fact, there was no such adverse “information.” Guardian had received printouts

from both the NPDB and the State Dental Board. Both indicated no reports against Dr. Dhyllon or

any adverse information. (A. 54–55).

       35.     On November 11, 2019, Dr. Dhyllon’s counsel sent a follow-up letter as to the

status of the appeal. (A. 26: Nov. 21, 2019 letter) (discussing the letter, which is not of record).

       36.     The same day, Dr. Dhyllon disputed the report with NPDB pro se. (A. 9–10: subject

statement).

       37.     Dr. Dhyllon’s pro se filing explained that he did not understand why Guardian had

terminated his contract and that Guardian had not explained that to him. Dr. Dhyllon explained




                                                –5–
            Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 9 of 16




that he treats patients well and has had excellent results for his patients. He explained his

frustration: “This abrupt termination of the contract has devastated me emotionally and

psychologically especially when I don’t know what did I do to deserve this abrupt termination. I

don’t even know what have I done wrong.” (Id.)

       38.      Guardian would never explain what allegedly happened or its concerns.

       39.      On November 21, 2019, Dr. Dhyllon’s counsel sent another letter. That letter

explained that Dr. Dhyllon still did not know why Guardian had terminated his contract. Counsel

offered to discuss the matter with Guardian further. (A. 26).

       40.      On December 4, 2019, Guardian responded. It explained that Guardian’s

Credentialing Appeals Committee had “reviewed” Dr. Dhyllon’s letters. It “decided to uphold

[Guardian’s] previous decision to terminate your participation due to quality of care concerns.”

(A. 25).3

       41.      The letter did not explain anything about the substance of the dispute. Instead, it

rejected his “appeal” without allowing Dr. Dhyllon to participate in the process or even to know

what the allegations against him were.

       42.      At no point did Guardian allow Dr. Dhyllon to submit evidence or have a hearing

on the “appeal.” Guardian would never provide any additional information about the “appeal”

before the Credentialing Appeals Committee.

       43.      On December 20, 2019, Dr. Dhyllon’s counsel sent a final letter to Guardian. The

letter set forth Dr. Dhyllon’s legal position about why the report was improper. (A. 20–21).

       44.      Guardian did not respond.




   3
    The December 4, 2019 letter was erroneously dated November 4, 2019. Guardian later
acknowledged this mistake in a submission to NPDB. (A. 84).


                                               –6–
           Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 10 of 16




                                PROCEEDINGS BEFORE THE NPDB


       45.      Dr. Dhyllon’s counsel timely challenged Guardian’s report through NPDB’s

dispute-resolution process. (A. 17–18).

       46.      The Division of Practitioner Data Bank (“DPDB”) adjudicates reviews of NPDB

reports on the Secretary’s behalf.

       47.      On January 14, 2020, in accordance with NPDB guidance, counsel submitted two

assertions of error for DPDB review:

                    [a].   The report lacks an adequate “narrative description of the acts
            or omissions and injuries upon which the reported action was based” as 45
            C.F.R.[§§] 60.15(b)(4)(i), 60.16(b) require. The report does not explain the
            underlying basis for the reporting entity’s action, explaining only that it
            terminated the practitioner from network participation based on unspecified
            information obtained from the reporting entity[‘s] “query of the [NPDB]
            and/or the State Dental Board.” The practitioner is aware of no prior NPDB
            or State Dental Board report.

                   [b].    The reporting entity failed to provide any due process. The
            termination of network participation is therefore not a reportable event under
            45 C.F.R. [§] 60.16. To be reportable, the reporting entity must provide due
            process.4

(A. 17).

       48.      Counsel also submitted a supporting legal memorandum and various exhibits. (A.

19–33).

       49.      On January 21, 2020, DPDB requested additional information from Guardian:

“Please review your records and clarify for us the course of events that led to the filing of this

Report. Provide details and any supporting documentation, including but not limited to a timeline


   4
    The second dispute point also made legal argument about why this issue was within DPDB’s
authority to review. The quotation does not include the discussion of that issue, which this
Complaint addresses later.


                                                –7–
         Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 11 of 16




of events, investigation reports, meeting minutes, correspondence, and explanation/evidence of a

search of historical documents, and any business records that may be relevant to a full and fair

review of this dispute.” (A. 41–42).

       50.      DPDB demanded the information within thirty days. (Id.).

       51.      On April 24, 2020, Guardian responded — 64 days late, only after Dr. Dhyllon sent

an additional letter raising Guardian’s delay. (A. 49–76: response); (A. 47: letter).

       52.      Despite two extra months to find the relevant documents, Guardian provided only:

(1) the meeting minutes of the initial decision to terminate the contract; (2) printouts establishing

that Guardian knew that there was no adverse information from the NPDB or State Dental Board

despite its claim that it terminated the contract because of such information; and (3) the

correspondence already discussed. (A. 49–76).

       53.      Guardian did not provide any additional information about what “led to the filing”

of the report with NPDB as DPDB had requested.

       54.      Nor did Guardian explain why its report inaccurately stated that there were prior

adverse reports against Dr. Dhyllon in either the NPDB or on file with the State Dental Board.

       55.      On May 11, 2020, DPDB sent an additional letter to Guardian. Relevant here, the

letter asked Guardian to “provide supporting documentation regarding the quality of care concerns

described in the correspondence between Guardian and Dr. Dhyllon.” (A. 78–79).

       56.      Guardian responded on July 17, 2020, again late — 47 days after the 20-day

deadline ran.

       57.      Remarkably, even with the extra time, Guardian explained that it did not know the

basis for its decision: “Regarding the supporting documentation for the quality of care concern, I

have requested that from the committee; this is not something that is kept for general review. Once

received, I will provide to the NPDB.” (A. 84).




                                                –8–
         Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 12 of 16




        58.     Guardian never explained the basis for the supposed “quality of care concern” and

never submitted any additional documents to DPDB.


                                      THE DPDB’S DECISION


        59.     On August 24, 2020, the DPDB made its decision. The Secretary refused to remove

the report. (A. 5).

        60.     While Guardian had submitted an inaccurate report claiming that there was adverse

information against Dr. Dhyllon in either the NPDB or the State Dental Board’s files, the DPDB

did not think that mattered. Instead, DPDB was satisfied with Guardian’s subsequent

correspondence explaining that the real problem was not adverse information in these databases,

but rather “quality of care concerns.” (A. 4).

        61.     While the DPDB acknowledged that Guardian had to provide a “detailed narrative

describing the acts or omissions of the subject of the report upon which the action is based,” it

found that Guardian did so by citing unspecified “quality of care concerns.” (Id.).

        62.     To DPDB, it did not matter that Guardian never explained what the “quality of

care” concerns were. Remarkably, DPDB’s decision did not address the fact that Guardian

admitted that it had no idea what those concerns were.

        63.     DPDB next refused to consider whether Guardian actually provided Dr. Dhyllon

with pre-termination due process.

        64.     DPDB interpreted the NPDB regulations to preclude consideration of whether the

subject of a report received due process even though the termination of Dr. Dhyllon’s contract was

reportable to NPDB — by definition — only if he received due process.

        65.     NPDB regulations restrict the grounds to challenge a report. Practitioners cannot

simply say that what happened to them was wrong. They must identify an inaccuracy in the report

or show that the report did not comply with the regulatory reporting requirements.


                                                 –9–
         Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 13 of 16




       66.     To that end, NPDB regulations explain that practitioners generally cannot complain

of the due process that they were afforded. 45 C.F.R. § 60.21(c). For instance, where a medical

board suspends a doctor’s license, the doctor cannot collaterally challenge the propriety of the

medical board’s decision.

       67.     However, here, Dr. Dhyllon’s contract termination was reported under a unique

provision of NPDB’s regulations.

       68.     There are eleven different categories of adverse actions against a practitioner that

must be reported. 45 C.F.R. § 60.6–60.16.

       69.     The report at issue here was reported as an “Other adjudicated action[] or

decision[].” (A. 3: Decision).

       70.     Unlike every category, something is a reportable “Other adjudicated action[] or

decision[]” only if the practitioner received pre-deprivation due process. 45 C.FR. § 60.3 (defining

the term). A decision that is not “adjudicated” with the necessary pre-deprivation due process is

not reportable to NPDB by definition.

       71.     Even so, DPDB refused to consider whether the report against Dr. Dhyllon was

adjudicated in conformance with NPDB regulations.

       72.     To reach that conclusion, DPDB relied solely on the general provision precluding

review of the merits of an adverse decision against a practitioner without considering the definition

of “Other adjudicated action[] or decision[].” (A. 4).

       73.     As an alternative ground for its decision on the due-process issue, DPDB explained

that Dr. Dhyllon submitted letters to Guardian asking to “appeal,” which it believed meant that a

“due process mechanism” was available. (Id.).

       74.     DPDB did not address that its own regulations require pre-termination notice and

hearing—not post-termination “appeal” without the opportunity to present evidence or to attend a




                                               – 10 –
           Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 14 of 16




hearing.

       75.     The Secretary’s final decision not to remove Guardian’s report against Dr. Dhyllon

is “agency action” within the meaning of the Administrative Procedures Act.


              COUNT I – VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT


       76.     Dr. Dhyllon incorporates all preceding allegations of this Complaint.

       77.     The APA requires courts to set aside any “agency action” that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       78.     The report was inaccurate because it stated that Guardian terminated Dr. Dhyllon’s

contract because of adverse information on file with the NPDB or State Dental Board when there

was no such information.

       79.     The Secretary’s regulations required him to correct any inaccurate report. 45

C.F.R. § 60.21(c), yet the Secretary failed to do so.

    WHEREFORE, Dr. Dhyllon asks this Court to order the Secretary to remove the report from

the NPDB database; to award attorney’s fees and court costs under the Equal Access to Justice

Act, 28 U.S.C. § 2412; and to order any other relief that this Court deems just and proper.


              COUNT II – VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT


       80.     Dr. Dhyllon incorporates all preceding allegations of this Complaint.

       81.     The APA requires courts to set aside any “agency action” that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       82.     Guardian’s termination of Dr. Dhyllon’s contract did not qualify as an “Other

adjudicated action[] or decision” because Guardian failed to provide any pre-termination due

process, much less process that complied with 45 C.F.R. § 60.3 and 42 U.S.C. § 11112(b).

       83.     The Secretary’s regulations require him to remove reports that concern any action



                                               – 11 –
         Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 15 of 16




that is not reportable to NPDB, 45 C.F.R. § 60.21(c), yet the Secretary failed to do so.

    WHEREFORE, Dr. Dhyllon asks this Court to order the Secretary to remove the report from the

NPDB database; to award attorney’s fees and court costs under the Equal Access to Justice Act,

28 U.S.C. § 2412; and to order any other relief that this Court deems just and proper.


             COUNT III – VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT


       84.     Dr. Dhyllon incorporates all preceding allegations of this Complaint.

       85.     The APA requires courts to set aside any “agency action” that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       86.     The report did not contain a “detailed narrative describing the acts or omissions of

the subject of the report upon which the action is based” as 45 C.F.R. §§ 60.16(b) and 45 C.F.R.

§ 60.15(b)(4)(i) require.

       87.     The report provided absolutely no information about what Dr. Dhyllon supposedly

did wrong.

       88.     Guardian never provided that information during the DPDB proceeding.

       89.     The Secretary’s regulations require him to remove reports that do not comply with

reporting requirements, 45 C.F.R. § 60.21(c), yet the Secretary failed to do so.

    WHEREFORE, Dr. Dhyllon asks this Court to order the Secretary to remove the report from the

NPDB database; to award attorney’s fees and court costs under the Equal Access to Justice Act,

28 U.S.C. § 2412; and to order any other relief that this Court deems just and proper.




                                              – 12 –
Case 2:20-cv-04593-MSG Document 1 Filed 09/18/20 Page 16 of 16
